Citation Nr: 0125257	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-03 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



REMAND

The veteran had verified active military service from 
December 1959 to September 1960.  The report of separation 
for this period of service reflects other service of more 
than 2 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A hearing was held before the undersigned Member of the Board 
sitting in Philadelphia, Pennsylvania, in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 46520 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The RO has held that the veteran's psychiatric disorder 
pre-existed his military service and was not permanently 
worsened as a result of such service.  This decision was 
based in part upon an induction examination dated in 
October 1959 which noted a provisional diagnosis of anxiety 
reaction.  Significantly, the veteran has reported that he 
entered service on September 28, 1957, .i.e., more than 2 
years before the October 1959 induction examination.  
Service medical records dated in July 1960 reflect that the 
veteran "originally served with the National Guard but was 
put out and drafted."  The July 1960 service medical 
records show a diagnosis of schizoid personality.  The 
examiner concluded that the condition pre-existed service.  
As noted above, the report of separation for the veteran's 
service during 1959 and 1960 reflects that he had other 
service of more than 2 years.  No service medical records 
are available for any military service prior to 1959.  The 
RO should attempt to verify any period of military service 
prior to 1959 and obtain service medical records for any 
such service.

Following his period of active military service, outpatient 
treatment records from the Philadelphia VAMC, dating from 
October 1998 to July 1999, indicate treatment for a nervous 
condition.  At his July 2001 hearing, the veteran testified 
that he continues to receive psychiatric treatment at the 
Philadelphia VAMC, although these more recent records have 
not yet been associated with the claims folder.  These 
records should be obtained.

The veteran now contends that a pre-existing acquired 
psychiatric disorder was aggravated in service.  Whether the 
veteran had a pre-existing, non-congenital mental disorder 
which increased in severity during service, beyond the degree 
expected of natural progress, is a medical question.  It is 
noted that the Board may not rely on its own unsubstantiated 
judgment as to whether a disability was incurred in or 
aggravated by service, but must support its medical 
conclusions with independent medical evidence in the record.  
Crowe v. Brown, 7 Vet. App. 238 (1994).  If the medical 
evidence of record is insufficient, or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Talley v. Brown, 6 Vet. App. 72 (1993).  

The Board concludes that an examination is required to 
clarify any current diagnoses of mental disorders, and to 
address whether any such disorder was aggravated during 
service.  If an examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for an acquired psychiatric 
disability, not already associated with 
the claims file.  After securing any 
necessary release, the RO should obtain 
medical records from all sources 
identified by the veteran, including VA 
outpatient treatment records from the 
Philadelphia VAMC, dating from July 1999 
to the present.  To the extent there is 
an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service prior to 
December 1959, to include any National 
Guard service.

3.  The RO should make another attempt 
through official channels to secure the 
service medical records for all of the 
veteran's periods of military service.

4.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the current nature, severity, 
etiology, and the date of onset of all 
psychiatric disorders which the veteran 
has manifested.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
respond to the following:

? Based on whole history and current 
examination, provide a diagnosis or 
diagnoses for all psychiatric pathology 
for the veteran and the date of onset 
for each condition diagnosed.

? Is it at least as likely as not that 
any current psychiatric disorder began 
during the veteran's military service 
or is due to such service?

? Is it as least as likely as not that 
any acquired psychiatric disorder which 
pre-existed the veteran's entrance into 
military service increased in severity 
during such service, and if so, was 
such increase in pathology beyond the 
natural progress of the condition?

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

6.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all evidence and information 
added to the record since the last 
supplemental statement of the case.  In 
the event the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


